DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 6-17-2022 is acknowledged.
Claims included in the prosecution are 1 and 5-15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claims 1 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/40679.
	WO  teaches microspheres comprising a core which is organic halide and a nucleotide sequences encoding factor VIII for treating hemophilia. The core is selected from sulfur hexafluoride and several halogenated hydrocarbons (Table 1)is surrounded by a phospholipid bi- layer (liposomes). The lipids taught include phosphatidylcholines, glycolipids and sphingolipids and cationic lipids  (Abstract,  pages 2, 5, 7, 13, 15, 16, 19, 25, 26, 38,Table 1, Examples and claims).
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant points out to ‘Lewmar Marine Inc. v barient Inc’ and In re Donohue, 226, USPQ. 619, 621 (Fed Cir. 1985) and argues that WO 97/40679’s is not enabling disclosure. The rationale behind this argument is not entirely clear to the examiner since WO 97/40679 provides examples as in instant case. Furthermore, if that were to be the rational, then it should be pointed out that instant examples do not clearly exemplify how sulfur hexafluoride or perfluoro butane gases are encapsulated in a lipid shell. Therefore, WO 97 fails to disclose a specific example that encompasses the manufacturing and/or testing of a particle comprising a gene coding for factor VIII are not persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 5-15  are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007/314559 in combination with /WO 97/40679 cited above.
JP 2007 discloses lipid microspheres encapsulating gaseous perfluorocarbons and sulfur hexafluoride for the delivery of therapeutic agents and genetic material. The lipids taught include phosphatidylcholines, glycolipids, cholesterols and cationic lipids (Abstract and entire English translation).
	JP 2007 however, does not specify that the genetic matter is blood coagulation factor VIII gene.
WO as discussed above  teaches microspheres comprising a core which is organic halide and a nucleotide sequences encoding factor VIII for treating hemophilia. The core is selected from sulfur hexafluoride and several halogenated hydrocarbons (Table 1)is surrounded by a phospholipid bi- layer (liposomes). The lipids taught include phosphatidylcholines, glycolipids and sphingolipids and cationic lipids  (Abstract,  pages 2, 5, 7, 13, 15, 16, 19, 25, 26, 38,Table 1, Examples and claims).
It would have been obvious to one of ordinary skill in the art to encapsulate factor VIII gene in the lipid encapsulated gaseous microspheres with a reasonable expectation of success since both JP and WO are drawn to gaseous microparticles encapsulating therapeutic agents and genes and WO teaches that factor VIII gene could be encapsulated within the gaseous microparticles to treat hemophilia.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. First of all, instant claims are composition claims and recite ‘shell is lipid and core is sulfur hexafluoride or perfluoro butane’. The claim language thus, does not differentiate JP’s liposomes from instant microspheres and applicant has not done any experimental comparison with JP’s liposomes in terms of the expression of genes
	Applicant argues that JP does not teach or suggest that sulfur hexafluoride or perfluoro butane would significantly increase the expression level of a factor VIII gene, not like a factor IX, even in the absence of ultrasound irradiation. Therefore, applicant’s arguments of unexpected in vivo expression of a VIII gene since no comparison with JP or WO 97’s lipid spheres.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612